DETAILED ACTION

Claims 1-21 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.
5.    Claims 1-21 are rejected under 35 U.S.C. 102(e) as being anticipated by U.S. 7,831,616 B2 issued to Todd Miller (“Miller”).
	As per claim 1, Miller teaches “a method of collecting search data and updating content based on search activity, the method comprising”:
“sending, by a first computing device to a second computing device, a browser-executable component, wherein the browser-executable component is configured to be executed in response to a browser accessing a web page, wherein the browser-executable component is further configured to obtain search query usage data corresponding to search queries originating at the second computing device and to generate a search record for transmission to the first computing device,” (col. 3 lines 17-50);
“receiving, by the first computing device, the search record, wherein the search record includes the search query usage data obtained by the browser-executable component as of the time of the receiving,” (col. 3 lines 17-50);
“storing, by the first computing device, search activity data comprising a collection of search records that includes the search record,” (col. 3 lines 17-50);
“selecting, by the first computing device based on the search activity data, updated content for a page or entry associated with a search result that is relevant to search queries used to identify that search result,” (col. 3 lines 17-50); and
“updating, by the first computing device, the page or entry to include the selected updated content,” (col. 3 lines 17-50).
	As per claim 2, Miller further shows “ranking search results responsive to the search query based, at least in part, on the search activity data,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 3, Miller further shows “wherein the search activity data on which the ranking is based includes search records of a user of the second computing device,” (col. 2 lines 55-66, col. 3 lines 17-50). 
	As per claim 4, Miller further shows “wherein the search activity data on which the ranking is based includes search records of one or more other users,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 5, Miller further shows “wherein the search record includes a code corresponding to an instance of execution of the browser-executable component, and wherein the browser-executable component is configured to request a resource corresponding to the browser from the first computing device,’ (col. 3 lines 17-50).
	As per claim 6, Miller further shows “wherein the resource corresponding to the browser is unique to the instance of execution of the browser-executable component, and wherein the code is used to name the search record such that a local copy of the search record is not available in a cache of the browser,’ (col. 9 lines 38-46, col. 10 lines 4-20).
	As per claim 7, Miller further shows “wherein the search queries originating at the second computing device are submitted to a plurality of search engines,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 8, Miller teaches “a computer storage device having computer-executable instructions embodied thereon for collecting search data and updating content based on search activity, wherein the instructions, in response to being executed by a computer system comprising one or more computing devices, cause the computer system to”:
“send, to a user computing device, a browser-executable component, wherein the browser-executable component is configured to be executed in response to a browser accessing a web page, wherein the browser-executable component is further configured to obtain search query usage data corresponding to search queries originating at the user computing device and to generate a search record for transmission to the computer system,” (col. 3 lines 17-50);
“receive the search record, wherein the search record includes the search query usage data obtained by the browser-executable component as of the time of the receiving,” (col. 3 lines 17-50);
“store search activity data comprising a collection of search records that includes the search record,” (col. 3 lines 17-50); 
“based on the search activity data, select updated content for a page or entry associated with a search result that is relevant to search queries used to identify that search result,” (col. 3 lines 17-50); and
“update the page or entry to include the selected updated content,” (col. 3 lines 17-50).
	As per claim 9, Miller further shows “wherein the instructions, in response to being executed by the computer system, further cause the computer system to rank search results responsive to the search query based, at least in part, on the search activity data,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 10, Miller further shows “wherein the search activity data on which the ranking is based includes search records of a user of the user computing device,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 11, Miller further shows “wherein the search activity data on which the ranking is based includes search records of one or more other users,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 12, Miller further shows “wherein the search record includes a code corresponding to an instance of execution of the executable component, and wherein the executable component is configured to request a resource from the computer system,” (col. 3 lines 17-50).
	As per claim 13, Miller further shows “wherein the resource is unique to the instance of execution of the executable component and the code is used to name the search record such that a local copy of the search record is not available in a cache of a browser,” (col. 9 lines 38-46, col. 10 lines 4-20).
	As per claim 14, Miller further shows “wherein the search queries originating at the user computing device are submitted to a plurality of search engines,’ (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 15, Miller teaches “a computer system comprising one or more computing devices, the computer system capable of collecting search data and updating content based on search activity, the computer system comprising”:
one or more processors configured to execute instructions that cause the computer system to:
“send, to a user computing device, a browser-executable component, wherein the browser-executable component is configured to be executed in response to a browser accessing a web page, wherein the browser-executable component is further configured to obtain search query usage data corresponding to search queries originating at the user computing device and to generate a search record for transmission to the computer system, (col. 3 lines 17-50)
receive the search record, wherein the search record includes the search query usage data obtained by the browser-executable component as of the time of the receiving,” (col. 3 lines 17-50);
“based on search activity data, select updated content for a page or entry associated with a search result that is relevant to search queries used to identify that search result,” (col. 3 lines 17-50); and
“update the page or entry to include the selected updated content,” (col. 3 lines 17-50); and
“one or more memories configured to store the search activity data as a collection of search records that includes the search record,” (col. 3 lines 17-50).
	As per claim 16, Miller further shows “wherein the instructions further cause the computer system to rank search results responsive to the search query based, at least in part, on the search activity data,’ (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 17, Miller further shows “wherein the search activity data on which the ranking is based includes search records of a user of the user computing device,” (col. 2 lines 55-66, col. 3 lines 17-50).
	As per claim 18, Miller further shows “wherein the search activity data on which the ranking is based includes search records of one or more other users,” (col. 2 lines 55-66, col. 3 lines 17-50). 
	As per claim 19, Miller further shows “wherein the search record includes a code corresponding to an instance of execution of the executable component, and wherein the executable component is configured to request a resource from the computer system,” (col. 3 lines 17-50).
	As per claim 20, Miller further shows “wherein the resource is unique to the instance of execution of the executable component and the code is used to name the search record such that a local copy of the search record is not available in a cache of a browser,” (col. 9 lines 38-46, col. 10 lines 4-20).
	As per claim 21, Miller further shows “wherein the search queries originating at the user computing device are submitted to a plurality of search engines,” (col. 2 lines 55-66, col. 3 lines 17-50). 

                                                            Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         




                                                        Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 02, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153